BROWARD TEACHERS UNION, ELLEN COHEN, NANCY DASILVA, STANLEY DMITRENKO, JACQUELINE HARRIS, LINDA JUDD, BARBARA LEVY-JACOBS, WILLIAM MUIR, BARBIE-LYNN PEARSON, MARLENE SANDERS, JESSE SCIPIO, MARILYN SPEARS, GLENDA SWEETING, JANET VANDIVORT, ILENE WHITTLE, LORRAINE D. WILLIAMS, and DOLORES WRAGE, Appellants,
v.
THE SCHOOL BOARD OF BROWARD COUNTY, FLORIDA, and JAMES F. NOTTER, as Superintendent of Schools for the Broward County School District, Appellees.
No. 4D09-4989.
District Court of Appeal of Florida, Fourth District.
February 16, 2011.
Mark F. Kelly of Kelly & McKee, P.A., Tampa, for appellants.
Marylin Batista-McNamara, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.